DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Hetz (Reg. No. 41,070) on 11/22/2021.

The claims have been amended as follows:

1.	(Currently Amended) A compute environment comprising:
a processor; and
a non-transitory computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to perform operations comprising:
receiving, at a slave management module operating on a first compute node in the compute environment, from a master management module associated with an external compute environment separate from the compute environment, a specification of resources to process a workload, wherein the specification of resources comprises both an explicit specification of resources provided to the external compute environment and an implicit specification of resources based on an attribute of the external compute environment;
creating a new management module on a second compute node in the compute environment; 
provisioning at least one other compute node in the compute environment to process the workload, wherein the new management module is configured to manage the at least one other compute node and communicate with the master management module; and
automatically removing the new management module after the workload has been processed.

2.	(Previously Presented) The compute environment of claim 1, wherein the specification of resources includes automated failure handling.

3.	(Previously Presented) The compute environment of claim 1, wherein the compute environment comprises any combination of compute, network, storage, license, and service resources.

4.	(Previously Presented) The compute environment of claim 1, wherein the processor is configured to communicate with the external compute environment.

Claim 5	 (Cancelled)

6.	(Currently Amended) A method of managing a compute environment, the method comprising:
receiving, at a slave management module operating on a first compute node in the compute environment, from a master management module associated with an external compute environment separate from the compute environment, a specification of resources to process a workload, wherein the specification of resources comprises both an explicit specification of resources provided to the external compute environment and an implicit specification of resources based on an attribute of the external compute environment;
creating a new management module on a second compute node in the compute environment; 
provisioning at least one other compute node in the compute environment to process the workload, wherein the new management module s the at least one other compute node and communicate with the master management module; and
automatically removing the new management module after the workload has been processed.

7.	(Previously Presented) The method of claim 6, wherein the at least one other 
compute node is provisioned based on an analysis of at least part of the workload.

Claim 8	(Cancelled)

9.	(Previously Presented) A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising:
receiving, at a slave management module operating on a first compute node in the compute environment, from a master management module associated with an external compute environment separate from the compute environment, a specification of resources to process a workload, wherein the specification of resources comprises both an explicit specification of resources provided to the external compute environment and an implicit specification of resources based on an attribute of the external compute environment;
creating a new management module on a second compute node in the compute environment; 
provisioning at least one other compute node in the compute environment to process the workload, wherein the new management module is configured to manage the at least one other compute node and communicate with the master management module; and
automatically removing the new management module after the workload has been processed. 

10.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the at least one other compute node is provisioned according to an analysis of at least part of the workload.

11.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the compute environment comprises any combination of compute, network, storage, license, and service resources.

12.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the processor communicates with the external compute environment.

Claims 13-24	(Cancelled)

25.	(Previously Presented) The compute environment of claim 1, wherein the specification of resources includes resource recovery.

26.	(Previously Presented) The compute environment of claim 1, wherein the specification of resources specifies an allocation time, and wherein the instructions, when executed by the processor, further cause the processor to automatically increase a duration of the allocation time to accommodate for provisioning overhead.

27.	(Previously Presented) The compute environment of claim 1, wherein the specification of resources specifies an allocation time, and wherein the instructions, when executed by the processor, further cause the processor to automatically increase a duration of the allocation time to accommodate for clean-up processes.

28.	(Previously Presented) The method of claim 6, wherein the specification of resources includes automated failure handling.

29.	(Previously Presented) The method of claim 6, wherein the specification of resources includes automated resource recovery.

30.	(Previously Presented) The method of claim 6, wherein the specification of resources specifies an allocation time, and wherein the method further comprises automatically increasing a duration of the allocation time to accommodate for provisioning overhead.

31.	(Previously Presented) The method of claim 6, wherein the specification of resources specifies an allocation time, and wherein the method further comprises increasing a duration of the allocation time to accommodate for clean-up processes.

32.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the specification of resources includes automated failure handling.

33.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the specification of resources includes resource recovery.

34.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the specification of resources specifies an allocation time, and wherein the instructions, when executed by the processor, further cause the processor to automatically increase a duration of the allocation time to accommodate for provisioning overhead.

35.	(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the specification of resources specifies an allocation time, and wherein the instructions, when executed by the processor, further cause the processor to automatically increase a duration of the allocation time to accommodate for clean-up processes.



Allowable Subject Matter
Claims 1-4, 6, 7, 9-12 and 25-35 are allowed.
The arts of record used as the basis for the previous rejection,  Bond (US Patent No. 7,584,274) in view of Eytchison (US Patent No. 6,363,434), Kilam (US Pub. No. 2007/0297350), and Redlich (US Pub. No. 2002/0138635) do not expressly teach or render obvious the invention as recited in independent claims 1, 6 and 9.
Remarks from the Interview on 11/22/2021.
Examiner and Attorney discussed amendments to be made.  Examiner and Attorney discussed how the claims limitations (creating, provisioning and automatically removing) are linked and in response to the first claim limitation (receiving) via the provisioning limitation.  Attorney pointed out the provisioning limitation refers back to the receiving limitation via the compute environment and the new management module in reference to the creating limitation.  This is also true for the automatically removing limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445